Citation Nr: 1103363	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure, for accrued benefits 
purposes.

2.  Entitlement to service connection for coronary artery 
disease, to include as due to Agent Orange exposure, for accrued 
benefits purposes.  

3.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

4.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran had active service from July 1964 to May 1968.  The 
Veteran died in October 2007.  The appellant is his widow.

The appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  September and October 
2010 letters informed the appellant that her hearing was 
scheduled in November 2010.  Although the hearing notification 
was not returned by the U.S. Postal Service as undeliverable, the 
appellant failed to report for the scheduled hearing, and has not 
requested rescheduling of the hearing.  As such, her hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  At the time of the Veteran's death in October 2007, he had 
claims pending for service connection for hypertension, coronary 
artery disease, and diabetes mellitus.

3.  The Veteran had service in Vietnam during the Vietnam War, 
and is, thus, presumed to have been exposed to herbicides, to 
include Agent Orange.

4.  VA and private medical records reflect diagnoses of diabetes 
mellitus and coronary artery disease, both disabilities are among 
those recognized by VA as medically associated with Agent Orange 
exposure.

5.  The first medical evidence of hypertension was many years 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship between 
any such disability and the Veteran's military service.

6.  The Veteran died in October 2007, his death certificate lists 
the cause of death as unknown and coronary artery disease, 
hypertension, and diabetes as underlying causes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, 
for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 
1110, 1116, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for service connection for coronary artery 
disease, for accrued benefits purposes, have been met.  38 
U.S.C.A. §§ 1110, 1116, 5121 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2010); 75 Fed. Reg. 53216 
(August 31, 2010 (to be codified at 38 C.F.R. § 3.309(e)).

3.  The criteria for service connection for hypertension, for 
accrued benefits purposes, have not met.  38 U.S.C.A. §§ 1110, 
5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.1000 (2010).

4.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Initially, the Board notes that given the favorable disposition 
of the claims for service connection for diabetes mellitus and 
coronary artery disease, for accrued benefits purposes, and of 
the claim for the cause of the Veteran's death, the Board finds 
that all notification and development actions needed to fairly 
adjudicate these claims has been accomplished.  

Regarding the claim for service connection for hypertension, for 
accrued benefits purposes, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VA's notice requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice should be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction; however, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in a December 2007 pre-rating letter, the RO 
provided notice to the appellant explaining how to establish her 
claims for DIC benefits.  In a November 2010 post-rating letter, 
the RO notified the appellant regarding the assignment of 
disability ratings and effective dates, consistent with 
Dingess/Hartman.  However, the timing of this notice-after the 
last adjudication of the claim-is not shown to prejudice the 
Veteran.  Because the Board's decision herein denies the claim 
for service connection for hypertension, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

Furthermore, the Board recognizes that the RO's notice letters 
did not satisfy the requirements of Hupp; however, no prejudice 
to the Veteran is shown.  The Board notes that entitlement to 
accrued benefits must be based on evidence in the file at the 
date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  As 
such, the Board cannot consider subsequent statements or send the 
file for post-mortem opinions.  VA treatment records dated prior 
to or on the date of death are deemed to be in file.  Such 
records have been associated with the claims file in this case.  
Moreover, the appellant was an active participant in the claims 
process and attempted to submit medical evidence to support the 
claim.  However, there is no additional evidence that could be 
obtained to support the accrued benefits claim, and thus no 
prejudice will result from the Board adjudicating the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See also 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001); 38 C.F.R. § 3.159(c) (2010).  Accordingly, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.

II.  Accrued Benefits Claims

Upon the death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
the deceased beneficiary was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows:  (1) Upon the death of a veteran 
to the living person first listed as follows: (i) his or her 
spouse; (ii) his or her children (in equal shares); (iii) his or 
her dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children.  (3) Upon the death of a 
child, to the surviving children of the veteran entitled to death 
pension, compensation, or dependency and indemnity compensation.  
(4) In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial of the veteran.  See 38 C.F.R. 
§ 3.1000(a).

At the time of the Veteran's death, he had claims pending for 
service connection for diabetes mellitus, hypertension, and 
coronary artery disease.  For accrued benefits purposes, the 
appellant takes her husband's remaining claims as they stand at 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

An application for accrued benefits must be filed within one year 
after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim in 
November 2007, clearly within one year of the Veteran's death in 
October 2007.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A.  Diabetes Mellitus & Coronary Artery Disease

In his claim for service connection, the Veteran asserted that 
his disabilities were related to Agent Orange exposure during 
service.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010) and 38 
C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam for purposes of 38 
C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters 
of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 
2008). 

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, certain 
diseases (such as diabetes mellitus) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to an herbicide agent (to 
include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 
2010).

For purposes of 38 C.F.R. § 3.309(e), ischemic heart disease 
includes, but is not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina.  Note 3 of § 3.309(e) states that for purposes of that 
section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  Id.  

Each disability for which a Veteran seeks service connection must 
be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Further, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran's service records reflect that he 
served on the USS Kawishiwi during the Vietnam Era.  Statements 
from the Veteran and a buddy reflect that the Veteran went on 
land in Vietnam while the ship was docked in Da Nang harbor 
between 1965 and 1966.  Research reveals that the USS Kawishiwi 
docked in the Da Nang harbor on several occasions during the 
Veteran's service in 1966.  Thus, the Board finds the Veteran's 
statements concerning going on land in Vietnam while his ship was 
docked in Da Nang harbor to be credible and consistent with the 
circumstances of his service.  As the Veteran had Vietnam service 
during the Vietnam Era, he is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, VA and private treatment records 
reveal diagnoses of diabetes mellitus and coronary artery 
disease, both presumptive disabilities pursuant to 38 C.F.R. § 
3.309(e).

Accordingly, given the totality of the evidence, to particularly 
include the Veteran's service records and buddy statement, and 
resolving all reasonable doubt on the question of whether the 
Veteran served in Vietnam during the Vietnam Era in the Veteran's 
favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 
1 Vet. App. at 53-56), the Board finds that the criteria for 
service connection for diabetes mellitus and coronary artery 
disease, for accrued benefits purposes, are met. 

B.  Hypertension

Initially, the Board notes that hypertension is not a disease 
listed among those recognized by VA as etiologically related to 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, service 
connection cannot be established on a presumptive basis.

The Veteran's service treatment records are negative for any 
evaluation, treatment, or diagnosis of hypertension.  The first 
medical evidence of hypertension is a September 2003 VA treatment 
record.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, the Board notes that there is no medical evidence or 
opinion currently of record that supports the claim that 
hypertension is medically related to service.  

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the past statements of the Veteran; 
however, to whatever extent these assertions are offered in an 
attempt to establish that there exists a medical nexus between 
current hypertension and service, such attempt must fail.  
Matters of diagnosis and etiology are matters within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran was not shown to be 
other than a layperson without the appropriate medical training 
and expertise, he was not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for hypertension is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

III.  Cause of Death Claim

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  To 
be considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2010).  It is not sufficient to show that service-
connected disability casually shared in producing death; rather, 
a causal connection must be shown.  Id.

The Veteran died on October [redacted], 2007.  The death certificate 
lists the immediate cause of death as unknown.  Coronary artery 
disease, hypertension, and diabetes mellitus are listed as 
underlying causes.  No autopsy was performed.

As noted above, service connection has been established for 
diabetes mellitus and coronary artery disease.  Applying the law 
to the facts in this case, the Veteran is now found to have died 
as a result of his service-connected diabetes mellitus and 
coronary artery disease.  The appellant's claim for DIC for the 
cause of the Veteran's death must therefore be granted.















ORDER

Service connection for diabetes mellitus, for accrued benefits 
purposes, is granted.

Service connection for coronary artery disease, for accrued 
benefits purposes, is granted.

Service connection for hypertension, for accrued benefits 
purposes, is denied.

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


